DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         		    Status of Claims

Claims 1, 2, 4, 8-10, 12, 16-18, and 20 are pending. No new claims have been added. Claims 3, 5-7, 11, 13-15, and 19 have been deleted. Claim 1, 4, 9, 12, 17, and 20 have been amended. Claims 1, 9, and 17 are independent.  This Office action is in response to the “Request for Continued Examination” received on 01/14/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 9, and 17 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining a displacement of the intelligent driving vehicle within a future preset time interval by calculating the vehicle speed information and the acceleration information based on a plane displacement integral equation”. 
The closest prior art of reference is Bird et al. (US2012283945). Bird  is also a mobile sensor that receives transit data from a plurality of peer mobile sensors, wherein each transit data comprises a peer mobile sensor's velocity and a peer mobile sensor's location, it also stores at least one transit data based on the peer mobile sensor's velocity and peer mobile sensor's location corresponding to at least one of the plurality of routes, thereby forming at least one stored transit data. However, Bird does not specifically state a system with "determining a displacement of the intelligent driving vehicle within a future preset time interval by calculating the vehicle speed information and the acceleration information based on a plane displacement integral equation
Another prior art of reference is DINIS (US20190026796A). DINIS is comprised of communication network architectures, systems and methods for supporting a network of mobile nodes for supporting a dynamically configurable network of autonomous vehicles comprising a complex array of both static and moving communication nodes. However DINIS does not specifically state “determining a displacement of the intelligent driving vehicle within a future preset time interval by calculating the vehicle speed information and the acceleration information based on a plane displacement integral equation".
Both of these references either independently or in combination fail to anticipate or teach “determining a displacement of the intelligent driving vehicle within a future preset time interval by calculating the vehicle speed information and the acceleration information based on a plane displacement integral equation" in combination with the other claimed limitations. Therefore Claims 1, 9, and 17 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669